911 F.2d 725Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James COX, a/k/a Cricket, Defendant-Appellant.
No. 89-6331.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 24, 1990.

Appeal from the United States District Court for the District of South Carolina, at Florence.  Clyde H. Hamilton, District Judge.  (C/A No. 87-142)
James Cox, appellant pro se.
John Michael Barton, Office of the United States Attorney, Columbia, S.C., for appellee.
D.S.C.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Cox filed an appeal of the district court's denial of his Fed.R.Crim.P. 35(a) motion outside the 10-day time limit of Fed.R.App.P. 4(b).  Since his filing can be considered a 28 U.S.C. Sec. 2255 petition--he attacks the constitutionality of his conviction, Hill v. United States, 368 U.S. 424 (1962)--and his appeal of the denial was filed within the 60-day limit of Rule 4(a), his appeal is timely.  However, our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Cox, C/A No. 87-142 (D.S.C. Oct. 2, 1989, Feb. 2, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.